Order, Supreme Court, New York County (Leland DeGrasse, J.), entered March 26, 2004, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
There were no triable issues as to whether defendants had actual or constructive notice of the slippery substance that allegedly caused plaintiff to slip and fall in the elevator lobby area of their hotel as he was returning to work, such that the condition could have been remedied (Gordon v American Museum of Natural History, 67 NY2d 836 [1986]). There is no evidence as to how long the spill was on the floor. Nor is there evidence that *357anyone ever complained—or was even aware—of the tendency for water or other liquids to accumulate on the floor, or the floor’s propensity to become slippery. Concur—Ellerin, J.P., Nardelli, Williams, Gonzalez and Sweeny, JJ.